DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-13, and 16-18 as amended on 9/30/2022 are pending.
Claims 10-13 and 16 were  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 5/12/2022.
Claims 1-9, 17 and 18 as amended on 9/30/2022 are under examination in the instant office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 17 and 18 as amended remain rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2015/0010999 (Caracci et al).
The cited US 2015/0010999 (Caracci et al) discloses a cell culture device having surfaces coated by a synthetic polymer “P” (entire document including abstract and par. 0094). The cited polymer “P” is a copolymer of several chemical compounds and/or it comprises: 1) at least one monomer (thus, more than one monomer, thereby, polymer) that is styrene or polystyrene (par. 0092); 2)  at least one ester of (meth)acrylic acid or methacrylate or MAA (par. 0042, 0055);  and 3) polyethylene oxide or polyethylene glycol (par. 0055, 0059). Thus, the cited device has its surface coated by the polymer as encompassed by claims 1, 3 and 18. The phrase drawn to culturing “non-adherent” cell cultures is intended use limitation; and the cells are not component of the claimed product. 
As applied to claims 2 and 8: The cited device or a cell culture article can be cell culture flask, dish, bottle, bags, petri dish, multiwall plat, reactor, tube (par. 0094) with its surface formed from glass (page 10, col. 1, line 5). 
 As applied to claims 6 and 7: The molecular weight of the whole polymer is between 10,000-1000,000 Daltons (par. 0052) which overlaps the claimed range 5,000-100,000 Daltons (same as claimed 5,000-100,000 g/mol). The weight percentage of non-peptide polymer in the cited polymer is as much as 90% (par. 0075); and thus, the weight percentage for the ester MAA polymer would be about 9,000 Daltons or 9,000 g/ml which is within the claimed ranges up to 10,000 g/ml.
As applied to claim 9: In the cited device the surface materials comprises fluorinated carbon polymers including polyolefins (page 9, col. 2, lines 9-10).
As applied to claim 17: the components and/or  monomers in the cited copolymer are arranged in some sequence following some rule (for example: 0055) and thus, the cited copolymer is “statistical” within the broadest meaning of the claims
  Thus, the cited US 2015/0010999 (Caracci et al) anticipated the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 17 and 18 as amended remain rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0010999 (Caracci et al).
The cited document is relied upon as explained above with regard to claims 1-3, 6-9, 17 and 18.
With respect to claim 4: the cited document is silent about ratio between ester MAA and a monomer. But it explicitly acknowledges that one of skill in the art will readily be able to select the appropriate ratio between its different monomers for providing a polymer having desired characteristics (last 3 lines of par. 0044). Thus, the selection of ratio as claimed would be obvious to one of skill in the art upon routine optimization as intended for making a device suitable for culturing cells. 
With respect to claim 5: the cited document is silent about specific value for a surface adsorption of the polymer P. But it clearly that the cell culture device should be “uniformly coated” (par. 010, lines 1-2) with the polymer that coats the surface of the cell culture device (page 10, col. 2, line 2-3) as intended for culturing various cells (par. 0105-0106). Thus, the selection of adsorption characteristics of the surface coating polymer would be apparent to one of skill in the art upon routine optimization as intended for making a device suitable for culturing cells. 
	Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. Thus, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 17 and 18 as amended remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-9 of US 11,150,219 (Konradi et al). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to bio-medical devices with surfaces coated or comprising an identical polymer P as recited in the issued claims and in the pending claims including major chemical components, ratio of its components, molecular weights, and surface adsorption. The designs or configuration of devices of the issued claims and of the pending claims are generic and, thus, are not distinguishable one from the other; and  both are suitable to be brought into contact with biologically active cells either as intended for monitoring biological activity or for housing/culturing biological cells having biological activity. Moreover, in view of specification of the issued patent the claimed biosensor device comprise housing, or tubes or pipes (col. 3, lines 1-5) as encompassed by the instant claims (claim 2, for example). 
Accordingly, the claimed products in the patent and in the present application are obvious variants. Therefore, the inventions as claimed are co-extensive.

Response to Arguments
Applicant's arguments filed on 9/30/2022 have been fully considered but they are not all found persuasive.
Rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite) has been withdrawn because Applicants state that the term statistical copolymer is a common term and accepted interpretation of term “statistical” distribution of monomers in the copolymer as given in the office action as arranged in some sequence following some rule (response page 5).
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 2015/0010999 (Caracci et al) Applicant argue that the claimed device allow for cultivating of non-adherent and free-floating cells but the surface of the cited device is coated with a copolymer comprising a peptide providing for cell attachment. 
This argument is not found persuasive with regard to the claimed device because cultivating of non-adherent cells is an intended use limitation and the free-floating non-adherent cells are not a component of the device. Further, the surface O of the claimed device is generic and it is open to incorporation of additional “copolymer(s)” by the virtue of language “comprises” and “at least one”. Furthermore, polymer P is a copolymer of several blocks that do not exclude incorporation of peptide and/or component for adherence of cells. 
With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over US 2015/0010999 (Caracci et al) did not present any specific argument with regard to the obviousness of the scope of claims 5 and 6.
With regard to claim rejection  on the ground of nonstatutory double patenting as being unpatentable over claims  1-9 of US 11,150,219 (Konradi et al) no specific argument was presented.
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
October 31, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653